DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/920,759 application filed July 6, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” [Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165].  In the instant case, the recitation in claim 1 of “for ultra-deep desulfurization of gasoline” merely states the purpose or intended use of the invention and is not considered a limitation and is of no significance to claim construction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-contained regenerant” instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo (US 2005/0150835 A1).
With respect to claims 1-4, Vo discloses “materials and methods for removing heavy metals that exist as anions from the environment to acceptable levels. The removal material comprises a carbon adsorbent, silica, alumina, zeolite, zirconium oxide ion exchange resins, for example. The material has at least one oxygen-containing compound incorporated therein. The oxygen-containing compound is a metal selected from the group consisting of iron, copper, aluminum, titanium, and zirconium. In one embodiment of the present invention, the oxygen-containing compound of a metal is selected from the group consisting of oxides and hydroxides…the oxygen-containing compound of a metal is incorporated into the material by a method of impregnating or dispersing at least a compound of the metal in the material” [paragraph 0006],wherein “[c]arbonaceous materials include, but are not limited to, coals of various ranks such as anthracite, semianthracite, bituminous, subbituminous, brown coals, or lignites” [paragraph 0013] and silica, alumina, zeolite, zirconium oxide and ion exchange resins can be impregnated with salts of iron, copper, aluminum, titanium, or zirconium and then converted to oxygen-containing compounds of the metal through decomposition or reaction” [paragraph 0016].  The aforesaid adsorbents correspond to the support of instant claim 1.  The carbon adsorbents correspond to the organic support of instant claim 3 while the silica, alumina, and zeolite(s) correspond to the inorganic support of the same.  The oxygen-containing compound from the group consisting of iron, copper, aluminum, titanium, and zirconium corresponds to the metal hydroxide of instant claim 1.  Vo further teaches “the carbon adsorbent contains metal at a concentration of up to about 50% by weight of the carbon. Preferably, the metal is present at a concentration in the range from about 1% to about 40% or, more preferably, from about 2% to about 30% and, more preferably, from about 3% to about 20% by weight of the carbon” [paragraph 0014].  The 3 to 20 weight % overlaps the recited “mass ratio of the metal hydroxide to the support is 5:100 to 30:100.”
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo (US 2005/0150835 A1) in view of Gaur et al (US 2016/0263549 A1).
With respect to claim 6, Vo teaches “4.6 ml of an aqueous ferric chloride solution (having a concentration of 100 g ferric chloride in 40 ml water) was diluted with 40.3 g of deionized water. This solution was poured slowly into 50.0 g of oven-dried 12x30 mesh (U.S. sieve series) coconut shell-based PCBTM activated carbon (Calgon Carbon Corporation, Pittsburgh, Pa.) contained in a pyrex glass dish. PCBTM activated carbon has a BET surface area of about 1050 m2/g and a micropore volume of about 60 cm3/100 g. The impregnated carbon was stirred thoroughly while the solution was being poured into the carbon. The wet impregnated carbon was dried in an oven at 105o C. for 2 hours based on the amount of ferric chloride solution used for the impregnation. The dried impregnated carbon had an iron content of about 7.9% by weight of the carbon. The dried impregnated carbon was taken out of the oven and cooled down in a hood. A KOH solution was prepared by dissolving 12.47 g of KOH pellets in 60.02 g deionized water. The KOH solution was poured into the dried impregnated carbon. This amount of KOH was enough to completely wet the impregnated carbon without leaving an excess solution. The wet KOH-treated decanted and fresh deionized was added to wash potassium chloride from the impregnated carbon. This process of washing was repeated until the pH of the solution was about 7, as indicated by pH paper. The wet carbon was then dried in an oven at 105o C. overnight. It was expected that the iron in the carbon would be in the form of ferric hydroxide. The dried ferric hydroxide-impregnated carbon was pulverized in a titanium vial containing tungsten abrading balls for testing of the removal of heavy metal anions” [paragraph 0019].  The aqueous ferric chloride solution corresponds to the “dissolving a metal salt in water” and the teaching that impregnated carbon was stirred thoroughly while the solution was being poured into the carbon corresponds to the “adding a support thereto and mixing well.”  The dried impregnated carbon corresponds to the “mixture obtained in step 1” and the teaching that the KOH solution was poured into the dried impregnated carbon corresponds to step 2.  
Vo does not explicitly disclose filtering although said reference discloses decanting water from beaker containing the impregnated carbon.
However, Gaur et al, which is concerned with treated coconut shell based activated carbon adsorbents [paragraphs 0056-0057], discloses “[t]he added metal is absorbed by the carbon, the left over water is decanted, and the carbon is filtered and dried in an air oven at a low temperature of less than 100o C” [paragraph 0061; see also paragraph 0075 & claim 7].  
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the process of Vo with the filtration of Gaur et al because said filtration permits drying of the impregnated carbon adsorbent at lower temperatures, and the invention as a whole would have been prima facie obvious.  Note that since “obtaining the supported metal hydroxide adsorbent for ultra-deep desulfurization” does not actually recite any steps of desulfurization, it is the position of the Office that the recovery of the dried ferric hydroxide-impregnated carbon corresponds to the obtaining limitation in step 3 of instant claim 6.
With respect to claim 8, it is obvious that the pH of wet KOH-treated carbon is greater than 7.  Since KOH is a strong base, it is expected that the pH was within the recited range absent evidence to the contrary.

With respect to claim 10, the drying time is a result-effective variable; that is, a variable that achieves a recognized result.  In this case, the result is the moisture content of the adsorbent, which content may affect the capacity of the adsorbent to adsorb heavy metal anions.  Applicant is reminded that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235]. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 and 17-20 are allowed.
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art does not appear to teach the recited regeneration steps of a metal hydroxide adsorbent that has reached adsorption equilibrium in desulfurization of gasoline.  The Written Opinion of the International Searching Authority cited Bingbing et al (CN 1768924) as relevant prior art.  The Opinion states Bingbing et al “discloses an online regeneration method for an oil product desulfurization and denitrification adsorbent. An adsorbent in a fixed bed adsorbs a sulfide containing oil product. After the adsorption is saturated, the adsorbent is switched to an oxidizing substance-containing solvent, which is taken as a regenerator for online regeneration within a range of normal temperature to 300°C, and purging is carried out within a range of 100°C to 300°C for drying.”  However, it appears Bingbing et al teaches “[t]he invention relates to an adsorbent and a preparation method thereof, in particular to a supported activated carbon adsorbent containing malodorous waste gas and a preparation method thereof” [see paragraph under heading “Technical Field” of machine translation].  With respect to regenerated, and the sulfur volume after three times of regeneration still reaches 26.7 wt %. The results are shown in Table 4, water vapor in 150o C is introduced, the steam adding amount is 0.5 tons per ton of adsorbent, the heating temperature is 80o C, and activation is carried out for 10 hours.”
The following is a statement of reasons for the indication of allowable subject matter: with respect to claim 5, Vo does not teach an adsorbent that is a composite comprising zinc hydroxide and one or more of copper hydroxide, magnesium hydroxide, calcium hydroxide, cobalt hydroxide, and nickel hydroxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
March 3, 2022